



Exhibit 10.29


ALTISOURCE RESIDENTIAL CORPORATION
2016 EQUITY INCENTIVE PLAN


SECTION 1.    PURPOSE


1.01
The purpose of the 2016 Equity Incentive Plan (the “Plan”) is to afford an
incentive to Eligible Persons to continue as non-employee directors, officers,
employees, advisors or consultants, to increase their efforts on behalf of
Altisource Residential Corporation (the “Corporation”) and to promote the
success of the Corporation’s business.



SECTION 2.    DEFINITIONS; CONSTRUCTION


2.01
Definitions. In addition to the terms defined elsewhere in the Plan, the
following terms as used in the Plan shall have the following meanings when used
with initial capital letters:



2.01.1 “Affiliate” means any Person directly or indirectly controlling,
controlled by, or under common control with such other Person.


2.01.2 “Award” means any Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right, Performance Award or Other Stock-Based Award, or any other
right or interest relating to Shares granted under the Plan.


2.01.3 “Award Agreement” means any written or electronic agreement, contract or
other instrument or document evidencing an Award.


2.01.4 “Board” means the Corporation’s Board of Directors.


2.01.5 “Cause” means the definition provided in any employment, severance or
other agreement governing the relationship between a Participant and the
Corporation, the Manager or any other applicable advisor or consultant, and if
no such definition exists, then


(i)
the Participant’s willful and intentional repeated failure or refusal,
continuing after notice that specifically identifies the breach(es) complained
of, to perform substantially his or her material duties, responsibilities and
obligations (other than a failure resulting from grantee’s incapacity due to
physical or mental illness or other reasons beyond the control of grantee), and
which failure or refusal results in demonstrable direct and material injury to
the Corporation;



(ii)
the Participant’s willful and intentional act or failure to act involving fraud,
misrepresentation, theft, embezzlement, dishonesty or moral turpitude
(collectively, “Fraud”) which results in demonstrable direct and material injury
to the Corporation;



(iii)
the Participant’s conviction of (or a plea of nolo contendere to) an offense
which is a felony in the jurisdiction involved or which is a misdemeanor in the
jurisdiction involved but which involves Fraud; and



(iv)
the Participant’s material breach of a written policy of the applicable Employer
Entity or the rules of any governmental or regulatory body applicable to the
Corporation.



2.01.6 “Change of Control” means:


(i)
The date that a reorganization, merger, consolidation, recapitalization, or
similar transaction (other than a spinoff, exchange offer or similar transaction
to or with the Corporation’s shareholders) is consummated, unless:  (i) at least
50% of the outstanding voting securities of the surviving or resulting entity
(including, without limitation, an entity which as a result of such transaction
owns the Corporation either directly or through one or more subsidiaries)
(“Resulting Entity”) are beneficially owned, directly or indirectly, by the
persons who were the beneficial owners of the outstanding voting securities of
the Corporation immediately prior to such transaction in substantially the same
proportions as their beneficial ownership, immediately prior to such
transaction, of the outstanding voting securities of the Corporation and (ii)
immediately following such transaction no person or persons acting as a group
beneficially owns capital stock of the Resulting Entity possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Resulting
Entity;






--------------------------------------------------------------------------------







(ii)
The date that a majority of members of the Corporation’s Board is replaced
during any twenty-four (24) month period by directors whose appointment or
election is not endorsed by a majority of the members of the Corporation’s Board
before the date of the appointment or election; provided that no individual
shall be considered to be so endorsed if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Securities Exchange Act of 1934)
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board (a “Proxy Contest”) including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest;



(iii)
The date that any one person, or persons acting as a group, other than an
employee benefit plan of the Corporation or one of its Affiliates, or a trust
thereof, or any underwriter, acquires (or has or have acquired as of the date of
the most recent acquisition by such person or persons) beneficial ownership of
stock of the Corporation possessing thirty-five percent (35%) or more of the
total voting power of the stock of the Corporation; or



(iv)
The date that any one person acquires, or persons acting as a group acquire (or
has or have acquired as of the date of the most recent acquisition by such
person or persons), assets from the Corporation that have a total gross fair
market value equal to or more than forty percent (40%) of the total gross fair
market value of all of the assets of the Corporation immediately before such
acquisition or acquisitions.



2.01.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with rules, regulations and interpretations promulgated
thereunder. References to particular sections of the Code shall include any
successor provisions.


2.01.8 “Committee” means, unless otherwise determined by the Board, a committee
of the Board selected by the Board to administer the Plan, the composition of
which shall consist of persons who are (a) “non-employee directors” within the
meaning of Rule 16b-3 under the Exchange Act, (b) “independent directors” under
rules adopted by the principal exchange on which the Shares are listed at the
relevant time and (c) to the extent applicable, “outside directors” under
Section 162(m) of the Code, and which shall initially be the Compensation
Committee of the Board.


2.01.9 “Common Stock” means shares of the common stock, par value $0.01 per
share, and such other securities of the Corporation or other corporation or
entity as may be substituted for Shares pursuant to Section 8.01 hereof.


2.01.10 “Dividend Equivalent Right” means a right, which may be credited to an
Award granted to a Participant, pursuant to Section 7.02 hereof.


2.01.11 “Eligible Person” means a natural person who is providing services to
the Corporation as an officer, non-employee director, employee, advisor or
consultant of the Corporation or one of its Affiliates, including without
limitation the Manager.


2.01.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations promulgated thereunder.


2.01.13 “Fair Market Value” of a Share shall be the closing sales price per
Share for the date(s) as established by the Board as of which Fair Market Value
is to be determined in the principal market in which such Shares are traded. If
the Fair Market Value of Shares on any date(s) cannot be determined on the basis
set forth in the preceding sentence, or if a determination is required as to the
Fair Market Value on any date of property other than Shares, the Committee shall
in good faith determine the Fair Market Value of such Shares or other property
on such date(s). Fair Market Value shall be determined without regard to any
restriction other than a restriction which, by its terms, will never lapse.


2.01.14 “Manager” means Altisource Asset Management Corporation, a U.S. Virgin
Islands corporation and Affiliate of the Corporation.


2.01.15 “Option” means a right, granted under Section 6.02 hereof, to purchase
Shares at a specified price during specified time periods.


2.01.16 “Other Stock-Based Award” means an Award, granted under Section 6.05
hereof, that is denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Shares.


2.01.17 “Participant” means an Eligible Person who has been granted an Award
under the Plan.





--------------------------------------------------------------------------------







2.01.18 “Performance Award,” “Performance Goal” and “Performance Period” shall
have the meanings provided in Section 6.05.


2.01.19 “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, and shall
include a “group” as defined in Section 13(d) thereof.


2.01.20 “Restricted Stock” means Shares, granted under Section 6.03.1 hereof,
that are subject to certain restrictions.


2.01.21 “Restricted Stock Unit” or “RSU” means an Award, granted under Section
6.03.2 hereof, that represents a notional interest equal in value to a Share,
payable at such times and subject to such conditions as are set forth in the
Plan and applicable Award Agreement.


2.01.22 “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor to such Rule promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act.


2.01.23 “Securities Act” means the Securities Act of 1933, as amended from time
to time, and the rules and regulations promulgated thereunder.


2.01.24 “Shares” means the common stock of the Corporation, par value $0.01 per
share, and such other securities of the Corporation as may be substituted for
Shares pursuant to Section 8.01 hereof.


2.01.25 “Stock Appreciation Right” or “SAR” means a right, granted under Section
6.04 hereof, to payment in respect of the appreciation of a specified number of
shares of Common Stock over a specified period of time.


2.02
Construction. For purposes of the Plan, the following rules of construction
shall apply:



2.02.1 The word “or” is disjunctive but not necessarily exclusive.


2.02.2 Words in the singular include the plural; words in the plural include the
singular; words in the neuter gender include the masculine and feminine genders,
and words in the masculine or feminine gender include the other and neuter
genders.


SECTION 3.    ADMINISTRATION


3.01
The Plan shall be administered by the Committee, except with respect to the
amendment, modification, suspension or early termination of the Plan, which
shall be in the power of the Board. Any action duly taken by the Committee will
be valid and effective, whether or not the members of the Committee at the time
of such action are later determined not to have satisfied the requirements for
membership provided herein. The Committee shall have complete, full and final
authority to take the following actions, in each case subject to and consistent
with the provisions of the Plan:



(i)
to designate Participants;



(ii)
to determine the type or types of Awards to be granted to each Participant;



(iii)
to determine the number of Awards to be granted, the number of Shares or amount
of cash or other property to which an Award will relate, the terms and
conditions of any Award (including, but not limited to, any exercise price,
grant price or purchase price, any limitation or restriction, any schedule for
lapse of limitations, forfeiture restrictions or restrictions on exercisability
or transferability, and accelerations or waivers thereof, including in the case
of a Change of Control based in each case on such considerations as the
Committee shall determine), and all other matters to be determined in connection
with an Award;



(iv)
to determine whether, to what extent and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in cash, Shares,
other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited, exchanged or surrendered;



(v)
to interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan;



(vi)
to prescribe the form of each Award Agreement, which need not be identical for
each Participant;






--------------------------------------------------------------------------------







(vii)
to adopt, amend, suspend, waive and rescind such rules and regulations as the
Committee may deem necessary or advisable to administer the Plan;



(viii)
to correct any defect or supply any omission or reconcile any inconsistency or
resolve any ambiguity, and to construe and interpret the Plan, the rules and
regulations, any Award Agreement or other instrument entered into or Award made
under the Plan;



(ix)
to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan; and



(x)
to make such filings and take such actions as may be required from time to time
by appropriate state, regulatory and governmental agencies. Any action of the
Committee with respect to the Plan shall be final, conclusive and binding on all
Persons, including the Corporation, Subsidiaries, Participants and any Person
claiming any rights under the Plan from or through any Participants. The express
grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may delegate to officers, managers and/or agents of the
Corporation or any Subsidiary the authority, subject to such terms as the
Committee shall determine and applicable legal and regulatory requirements, to
perform administrative and other functions under the Plan. Each member of the
Committee shall be entitled to, in good faith, rely or act upon any report or
other information furnished to him by an officer, manager or other employee of
the Corporation or a Subsidiary, the Corporation’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Corporation and/or Committee to assist in the administration of
the Plan. Neither the Corporation nor any member of the Committee or the Board
shall be liable for any action or determination made in good faith by the
Committee or the Board with respect to the Plan or any Award thereunder.



SECTION 4.    SHARES SUBJECT TO THE PLAN


4.01
The maximum number of Shares which may be issued and in respect of which Awards
may be granted under the Plan shall be limited to 3,073,746 shares of Common
Stock. Each Share issued under the Plan pursuant to an Award shall reduce the
number of available Shares by 1.00.



4.02
For purposes of this Section 4, the number of Shares to which an Award relates
shall be counted against the number of Shares available under the Plan at the
time of grant of the Award, unless such number of Shares cannot be determined at
that time, in which case the number of Shares actually distributed pursuant to
the Award shall be counted against the number of Shares available under the Plan
at the time of distribution; provided, however, that Awards related to or
retroactively added to, or granted in tandem with, substituted for or converted
into, other Awards shall be counted or not counted against the number of Shares
reserved and available under the Plan in accordance with procedures adopted by
the Committee so as to ensure appropriate counting but avoid double counting.



4.03
If any Shares to which an Award relates are forfeited or the Award otherwise
terminates without payment being made to the Participant in the form of Shares
or if payment is made to the Participant in the form of cash, cash equivalents
or other property other than Shares, any Shares counted against the number of
Shares available under the Plan with respect to such Award shall, to the extent
of any such forfeiture or termination or alternative payment, again be available
for Awards under the Plan. If the exercise price or grant price of an Award is
paid by delivering to the Corporation Shares previously owned by the Participant
or if Shares are delivered or withheld for purposes of satisfying a tax
withholding obligation, the number of Shares covered by the Award equal to the
number of Shares so delivered or withheld shall, however, be counted against the
number of Shares granted and shall not again be available for Awards under the
Plan. Any Shares distributed pursuant to an Award may consist, in whole or part,
of authorized and unissued Shares, including Shares repurchased by the
Corporation for purposes of the Plan.



4.04
Nothing contained in the Plan shall be construed to limit the right of the
Committee to grant Awards under the Plan in connection with the acquisition,
whether by purchase, merger, consolidation or other corporate transaction, of
the business or assets of any corporation or other entity. Without limiting the
foregoing, the Committee may grant Awards under the Plan to an employee or other
individual service provider of another entity who becomes an Eligible Person by
reason of any such corporate transaction in substitution for awards previously
granted by such entity to such person (any such Award, a “Substitute Award”).
The terms and conditions of Substitute Awards may vary from the terms and
conditions that would otherwise be required by the Plan solely to the extent the
Committee deems necessary for such purpose. Any Substitute Awards shall not (a)
reduce the number of shares of Common Stock available for issuance under the
Plan, (b)






--------------------------------------------------------------------------------





be subject to or counted against the Award limits specified in the Plan or (c)
again be available for Awards under the Plan upon the occurrence of any event
set forth in Section 4.02 or 4.03.


4.05
Nothing contained in the Plan shall be construed to limit the right of the
Committee to assume and make available for issuance pursuant to Awards under the
Plan any shares that would otherwise be available for issuance under any equity
incentive plan of any entity acquired by the Corporation in a corporate
transaction as described in Section 4.04 (such number of shares as appropriately
adjusted in the discretion of the Committee in connection with the corporate
transaction), and the assumption of any such shares shall not reduce the number
of Shares available for issuance under this Plan except to the extent required
by the rules of any stock exchange on which the Shares may then be listed.



SECTION 5.    ELIGIBILITY


5.01
Awards may be granted, in the discretion of the Committee, to Eligible Persons.
In determining the Eligible Persons to whom Awards shall be granted and the type
of any Award (including the number of Shares to be covered by such Award), the
Board shall take into account such factors as the Board shall deem relevant in
connection with accomplishing the purposes of the Plan.



SECTION 6.    SPECIFIC TERMS OF AWARDS


6.01
General. Subject to the terms of the Plan and any applicable Award Agreement,
Awards may be granted as set forth in this Section 6. In addition, the Committee
may impose on any Award or the exercise thereof, at the date of grant or
thereafter (subject to the terms of Section 11.01), such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including separate escrow provisions and terms requiring
forfeiture of Awards in the event of termination of employment or service by the
Participant. Except as required by applicable law, Awards may be granted for no
consideration other than prior and/or future services.



6.02
Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:



(i)
Exercise Price. Each Option shall be evidenced by an Award Agreement that shall
set forth an exercise price for the Option as determined by the Committee in its
sole discretion prior to the grant. In the case of any Option other than an
Option issued as a Substitute Award, such exercise price shall be at least equal
to the Fair Market Value of the Shares subject to the Option on the date of
grant. In the case of an Option issued as a Substitute Award, such exercise
price shall be at least equal to the minimum amount required in order to avoid
the imposition of additional tax under the Code;



(ii)
Nonqualified Status. Each Option granted under the Plan shall be a nonqualified
stock option not intended to meet the requirements of Section 422 of the Code.



(iii)
Vesting; Forfeiture. Subject to Section 6.08 hereof, each Option shall be
subject to such time- and/or performance-based vesting terms and forfeiture
terms as the Committee shall determine and set forth in the applicable Award
Agreement;



(iv)
Times and Methods of Exercise. The applicable Award Agreement shall set forth
the time or times at which an Option may be exercised in whole or in part, the
methods by which the exercise price may be paid or deemed to be paid, and the
form of such payment, including, without limitation, cash, Shares, or other
property or any combination thereof, having a Fair Market Value on the date of
exercise equal to the exercise price; and unless otherwise determined by the
Committee, the Corporation will also cooperate with any person exercising an
Option who participates in a cashless exercise program of a broker or other
agent under which all or part of the Shares received upon exercise of the Option
are sold through the broker or other agent, for the purpose of paying the
exercise price of an Option. Notwithstanding the preceding sentence, unless the
Committee, in its discretion, shall otherwise determine, the exercise of the
Option shall not be deemed to occur, and no Shares will be issued by the
Corporation upon exercise of an Option, until the Corporation has received
payment in full of the exercise price. The period during which an Option may be
exercised shall be extended by the length of any blackout period during which
the Corporation suspends the right to exercise or net exercise the Option in
order to comply with the requirements of applicable securities or
exchange-control laws or Corporation policies, including, without limitation,
insider-trading policies.



(v)
Termination of Service. Subject to Section 9, an Option may not be exercised
unless (1) the Participant is then providing services to the Corporation or one
of its Affiliates and (2) the Participant has continuously






--------------------------------------------------------------------------------





maintained such relationship since the date of grant of the Option; provided,
that the Award Agreement may contain provisions extending the exercisability of
Options, in the event of specified terminations of service, to a date not later
than the expiration date of such Option.


(vi)
Individual Option Limit. The aggregate number of Shares for which Options may be
granted under the Plan to any single Participant in any calendar year shall not
exceed 300,000 Shares.



6.03
Restricted Stock; Restricted Stock Units.



6.03.1 The Committee is authorized to grant Restricted Stock to Participants on
the following terms and conditions:


(i)
Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends thereon), which restrictions
may lapse separately or in combination at such times, under such circumstances,
in such installments or otherwise, as the Committee shall determine at the time
of grant or thereafter;



(ii)
Forfeiture. Subject to Section 9, except as otherwise determined by the
Committee at the time of grant or thereafter, upon termination of service to the
Corporation and its Affiliates during the applicable restriction period,
Restricted Stock that is then subject to restrictions shall be forfeited;
provided, that the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that restrictions or
forfeiture conditions relating to Restricted Stock will be waived in whole or in
part in the event of terminations resulting from specified causes, and the Board
may in other cases waive in whole or in part the forfeiture of Restricted
Shares; and



(iii)
Certificates for Shares. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine, including, without
limitation, issuance of certificates representing Shares, which may be held in
escrow. Certificates representing Shares of Restricted Stock shall be registered
in the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such Restricted Stock.



(iv)
Individual Restricted Stock Limit. The aggregate number of Shares of Restricted
Stock which may be granted under the Plan to any single Participant in any
calendar year shall not exceed 300,000 Shares.



6.03.2 The Committee is authorized to grant Restricted Stock Units to
Participants on the following terms and conditions:


(i)
Issuance and Restrictions. RSUs shall be subject to such restrictions on
transferability and other restrictions as the Committee shall impose (including,
without limitation, whether and in what form a Participant may receive and/or
forfeit dividend equivalent rights thereon), which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments or otherwise, as the Committee shall determine at the time of grant
or thereafter. The value of each RSU shall be equal to the Fair Market Value of
a Share on the applicable date or time period of determination, as specified by
the Committee;



(ii)
Vesting; Settlement. An RSU (and any related dividend equivalent rights) may be
subject to such time- and/or performance-based vesting terms, and shall be
payable at such times and in such forms, as the Committee shall determine and
set forth in the applicable Award Agreement;



(iii)
Forfeiture. Subject to Section 9, except as otherwise determined by the
Committee at the time of grant or thereafter, upon termination of service to the
Corporation and its Affiliates during the applicable restriction period, the
Award of RSUs shall be forfeited; provided, that the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to the RSU will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part the
forfeiture of the RSUs.



(iv)
Individual RSU Limit. The aggregate number of Shares subject to awards of RSUs
which may be granted under the Plan to any single Participant in any calendar
year shall not exceed 300,000 Shares.



6.04
Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants on the following terms and conditions:






--------------------------------------------------------------------------------







(i)
Grant Price. Each SAR shall be evidenced by an Award Agreement that shall set
forth the grant price of the SAR as determined by the Committee in its sole
discretion prior to the grant; provided, that such grant price shall be at least
equal to the Fair Market Value of the shares of Common Stock in respect of which
the SAR is granted on the date of grant;



(ii)
Freestanding or Tandem SAR. The Award Agreement evidencing the issuance of a SAR
shall indicate whether the SAR is granted (a) as a freestanding Award, in which
case it shall be exercised on whatever terms and conditions the Committee
imposes in its sole discretion, or (b) in tandem with an Option, in which case
it shall be exercisable for all or part of the shares of Common Stock subject to
the related Option upon the surrender of the right to exercise the equivalent
portion of the related Option; provided, that a tandem SAR may be exercised only
with respect to the shares of Common Stock for which its related Option is then
exercisable;



(iii)
Settlement. The Award Agreement evidencing the issuance of a SAR shall set forth
the timing of exercise and settlement of the SAR and whether such settlement
shall be in the form of cash, Common Stock or a combination. A SAR shall be
settled in respect of a gross amount determined by multiplying (a) the excess of
the Fair Market Value on the date of exercise over the grant price by (b) the
number of shares of Common Stock with respect to which the SAR is exercised. The
period during which a SAR may be exercised shall be extended by the length of
any blackout period during which the Corporation suspends the right to exercise
or net exercise the SAR in order to comply with the requirements of applicable
securities or exchange-control laws or Corporation policies, including, without
limitation, insider-trading policies;



(iv)
Other Terms. The Award Agreement evidencing the issuance of a SAR shall specify
the term of the SAR, any vesting and forfeiture conditions applicable to the SAR
(subject to Section 6.08 hereof) and such other restrictions, terms and
conditions of the SAR, as the Committee shall determine in its sole discretion;



(v)
Individual SAR Limit. The aggregate number of shares of Common Stock in respect
of which a SAR may be granted under the Plan to any single Participant in any
calendar year shall not exceed 300,000 Shares.



6.05
Performance Awards. The Committee is authorized to grant Performance Awards to
Participants on the following terms and conditions:



(i)
Right to Payment. A Performance Award shall represent a right to receive Shares
or cash based on the achievement, or the level of achievement, during a
specified Performance Period of one or more Performance Goals established by the
Committee at the time of the Award;



(ii)
Terms of Performance Awards. At or prior to the time a Performance Award is
granted, the Committee shall cause to be set forth in the Award Agreement or
otherwise (1) the Performance Goals applicable to the Award and the Performance
Period during which the achievement of the Performance Goals shall be measured,
(2) the amount which may be earned by the Participant based on the achievement,
or the level of achievement, of the Performance Goals or the formula by which
such amount shall be determined and (3) such other terms and conditions
applicable to the Award as the Committee may, in its discretion, determine to
include therein. To the extent dividends or Dividend Equivalent Rights may be
earned in respect of Performance Awards, payment of such dividends or Dividend
Equivalent Rights shall be contingent on the vesting and earning of such
underlying Performance Awards. The Committee may determine whether unusual items
or certain specified events or occurrences, including changes in accounting
standards or tax laws and the effects of non-operational items or unusual,
infrequently occurring or extraordinary items, shall be included or excluded
from the calculation;



(iii)
Performance Goals. “Performance Goals” shall mean one or more pre-established,
objective measures of performance during a specified “Performance Period”,
selected by the Committee in its discretion. Performance Goals may be based upon
one or more of the following objective performance measures and expressed in
either, or a combination of, absolute or relative values: earnings per share,
earnings per share growth, return on capital employed, costs, net income, net
income growth, operating margin, revenues, revenue growth, revenue from
operations, expenses, income from operations as a percent of capital employed,
income from operations, funds from operations, net operating income, growth
and/or size of the Corporation’s rental portfolio, available financing,
liquidity, transactional achievements, development and retention of key talent,
cash flow, market share, return on equity, return on assets, earnings (including
EBITDA and EBIT), operating






--------------------------------------------------------------------------------





cash flow, operating cash flow as a percent of capital employed, economic value
added, gross margin, total shareholder return, workforce diversity, number of
accounts, workers’ compensation claims, budgeted amounts, cost per hire,
turnover rate, and/or training costs and expenses. Performance Goals based on
such performance measures may be based either on the performance of the
Corporation, a Subsidiary or Subsidiaries, affiliate, any branch, department,
business unit or other portion thereof under such measure for the Performance
Period and/or upon a comparison of such performance with the performance of a
peer group of corporations or market index, prior Performance Periods or other
measure selected or defined by the Committee at the time of making a Performance
Award. The Committee may in its discretion also determine to use other objective
performance measures as Performance Goals;


(iv)
Maximum Individual Performance Award Payments. In any one calendar year, the
maximum amount which may be granted to any single Participant under Performance
Awards issued under the Plan shall be limited to 300,000 Shares. In applying
this limit, the number of Shares earned by a Participant shall be measured as of
the close of the applicable calendar year which ends the Performance Period,
regardless of the fact that certification by the Committee and actual payment to
the Participant may occur in a subsequent calendar year or years.



6.06
Other Stock-Based Awards. The Committee is authorized to grant Awards to
Participants in the form of Other Share-Based Awards, as deemed by the Committee
to be consistent with the purposes of the Plan. Awards granted pursuant to this
paragraph may be granted with vesting, value and/or payment contingent upon the
attainment of one or more performance goals. The Committee shall determine the
terms and conditions of such Awards at the date of grant or thereafter. Without
limiting the generality of this paragraph, Other Share-Based Awards may include
grants of Shares that are not subject to any restrictions or a substantial risk
of forfeiture. Subject to Section 10, upon termination of service to the
Corporation and its Affiliates prior to the vesting of an Other Share-Based
Award, or upon failure to satisfy any other conditions precedent to the delivery
of Shares or cash to which such Other Share-Based Award relates, all Other
Share-Based Awards that are then subject to deferral or restriction shall be
forfeited; provided, that the Committee may provide, by rule or regulation or in
any Award Agreement, or may determine in any individual case, that restrictions
or forfeiture conditions relating to such Other Share-Based Award will be waived
in whole or in part in the event of termination resulting from specified causes,
and the Committee may in other cases waive in whole or in part the forfeiture of
such Other Share-Based Award. The aggregate number of Shares subject to Other
Share-Based Awards which may be granted under the Plan to any single Participant
in any calendar year shall not exceed 300,000 Shares.



6.07
Further Limitation for Non-Employee Directors. The aggregate value of all
compensation paid or provided to any non-employee director of the Corporation in
respect of a single calendar year shall not exceed $350,000. For purposes of
determining such aggregate value, compensation in the form of Awards shall be
valued at the aggregate grant date fair value (as determined for financial
reporting purposes). Notwithstanding the foregoing, this limitation shall not
apply in the case of a non-employee director of the Corporation who is also an
executive officer of the Corporation or one of its Affiliates.



6.08
Minimum Vesting for Certain Awards. Notwithstanding anything herein to the
contrary, no Option or SAR granted on or after the effective date of the Plan
may vest in less than one year from its date of grant. Notwithstanding the
foregoing, up to 5% of the available Shares authorized for issuance under the
Plan as of the effective date may vest (in full or in part) in less than one
year from their date of grant (the “5% Basket”). Any Option or SAR granted under
the Plan may vest in full or in part upon death or disability of the
Participant, or upon a Change of Control of the Corporation, and such vesting
shall not count against the 5% Basket.



SECTION 7.    GENERAL TERMS OF AWARDS


7.01
Stand-Alone, Tandem and Substitute Awards. Awards granted under the Plan may, in
the discretion of the Committee, be granted either alone or in addition to, or
in tandem with, any other Award granted under the Plan or any award granted
under any other plan, program or arrangement of the Corporation or any
Subsidiary (subject to the terms of Section 11.01) or any business entity
acquired or to be acquired by the Corporation or a Subsidiary.



Awards granted in addition to or in tandem with other Awards or awards may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.


7.02
Dividend Equivalent Rights. Any Participant selected by the Board may be granted
Dividend Equivalent Rights based on the dividends paid on Shares that are
subject to any Award other than Options, to be credited as of dividend payment
dates, during the period between the date the Award is granted and the date the
Award is exercised, is settled, is paid,






--------------------------------------------------------------------------------





vests or expires, as determined by the Board. Such Dividend Equivalent Rights
shall be converted to cash or additional Shares by such formula and at such time
and subject to such limitations as may be determined by the Board.
Notwithstanding the foregoing, Dividend Equivalents Right that relate to Awards
that vest or become payable or earned in whole or in part subject to performance
goals or conditions shall, to the extent made available under the terms of the
Award, be subject to the same performance goals or conditions as the underlying
Award.


7.03
Decisions Required to be Made by the Committee. Other provisions of the Plan and
any Award Agreement notwithstanding, if any decision regarding an Award or the
exercise of any right by a Participant, at any time such Participant is subject
to Section 16 of the Exchange Act, is required to be made or approved by the
Committee or the Board in order that a transaction by such Participant will be
exempt under Rule 16b-3, then the Committee or the Board shall retain full and
exclusive power and authority to make such decision or to approve or disapprove
any such decision by the Participant.



7.04
Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that in no event shall the term
of any Option or Stock Appreciation Right exceed a period of ten years from the
date of its grant.



7.05
Form of Payment of Awards. Subject to the terms of the Plan and any applicable
Award Agreement, payments or substitutions to be made by the Corporation upon
the grant, exercise or other payment or distribution of an Award may be made in
such forms as the Committee shall determine at the time of grant or thereafter
(subject to the terms of Section 11.01), including, without limitation, cash,
Shares, or other property or any combination thereof, in each case in accordance
with rules and procedures established, or as otherwise determined, by the
Committee.



7.06
Limits on Transfer of Awards; Beneficiaries. No right or interest of a
Participant in any Award shall be pledged, encumbered or hypothecated to or in
favor of any Person other than the Corporation, or shall be subject to any lien,
obligation or liability of such Participant to any Person other than the
Corporation or a Subsidiary except as otherwise established by the Committee at
the time of grant or thereafter. No Award and no rights or interests therein
shall be assignable or transferable by a Participant otherwise than by will or
the laws of descent and distribution, and any Option or Stock Appreciation Right
or other right to purchase or acquire Shares granted to a Participant under the
Plan shall be exercisable during the Participant’s lifetime only by such
Participant. A beneficiary, guardian, legal representative or other Person
claiming any rights under the Plan from or through any Participant shall be
subject to all the terms and conditions of the Plan and any Award Agreement
applicable to such Participant as well as any additional restrictions or
limitations deemed necessary or appropriate by the Committee.



7.07
Registration and Listing Compliance. No Award shall be paid and no Shares or
other securities shall be distributed with respect to any Award in a transaction
subject to the registration requirements of the Securities Act or any state
securities law or subject to a listing requirement under any listing agreement
between the Corporation and any national securities exchange, and no Award shall
confer upon any Participant rights to such payment or distribution until such
laws and contractual obligations of the Corporation have been complied with in
all material respects. Except to the extent required by the terms of an Award
Agreement or another contract between the Corporation and the Participant,
neither the grant of any Award nor anything else contained herein shall obligate
the Corporation to take any action to comply with any requirements of any such
securities laws or contractual obligations relating to the registration (or
exemption therefrom) or listing of any Shares or other securities, whether or
not necessary in order to permit any such payment or distribution.



7.08
Stock Certificates. Awards representing Shares under the Plan may be recorded in
book entry form until the lapse of restrictions or limitations thereon, or
issued in the form of certificates. All certificates for Shares delivered under
the terms of the Plan shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under federal or state
securities laws, rules and regulations thereunder, and the rules of any national
securities exchange or automated quotation system on which Shares are listed or
quoted. The Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions or any other
restrictions or limitations that may be applicable to Shares. In addition,
during any period in which Awards or Shares are subject to restrictions or
limitations under the terms of the Plan or any Award Agreement, the Committee
may require any Participant to enter into an agreement providing that
certificates representing Shares issuable or issued pursuant to an Award shall
remain in the physical custody of the Corporation or such other Person as the
Committee may designate.



7.09
Clawback. If the Corporation is required to prepare an accounting restatement
due to the material noncompliance of the Corporation, as a result of misconduct,
with any financial reporting requirement under the securities laws, any
Participant who knowingly or through gross negligence engaged in the misconduct,
or who knowingly or through gross negligence






--------------------------------------------------------------------------------





failed to prevent the misconduct, and any Participant who is one of the
individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, shall reimburse the Corporation for (i) the amount
of any payment in settlement of an Award received by such Participant during the
12-month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document embodying such financial reporting requirement, and (ii) any
profits realized by such Participant from the sale of securities of the
Corporation during such 12-month period. In addition, to the extent clawback or
similar provisions applicable to Awards are required by applicable law, listing
standards and/or policies adopted by the Corporation, Awards granted under the
Plan shall be subject to such provisions.


SECTION 8.    ADJUSTMENT PROVISIONS


8.01
If an extraordinary dividend or other extraordinary distribution shall be
declared upon the Common Stock payable in shares of the Common Stock, the number
of shares of Common Stock then subject to any outstanding Options, Restricted
Stock Units, Stock Appreciation Rights, Performance Awards or Other Stock-Based
Awards, the number of shares of Common Stock which may be issued under the Plan
but are not then subject to outstanding Options, Restricted Stock Units, Stock
Appreciation Rights, Performance Awards or Other Stock-Based Awards, the
exercise price of any outstanding Options and grant price of any outstanding
Stock Appreciation Rights and the maximum number of shares as to which Awards
may be granted and as to which shares may be awarded under the Plan, shall be
adjusted as the Committee determines to be appropriate in its sole discretion.
Shares of Common Stock so distributed with respect to any Restricted Stock held
in escrow shall also be held by the Corporation in escrow and shall be subject
to the same restrictions as are applicable to the Restricted Stock on which they
were distributed.



8.02
If the outstanding shares of Common Stock shall be changed into or exchangeable
for a different number or kind of shares of stock or other securities of the
Corporation or another corporation, or cash or other property, whether through
reorganization, reclassification, recapitalization, stock split-up, combination
of shares, merger or consolidation, then there shall be substituted for each
share of Common Stock subject to any then outstanding Option, Restricted Stock
Unit, Stock Appreciation Right, Performance Award or Other Stock-Based Award,
and for each share of Common Stock which may be issued under the Plan but which
is not then subject to any outstanding Option, Restricted Stock Unit, Stock
Appreciation Right, Performance Award or Other Stock-Based Award, the number and
kind of shares of stock or other securities (and in the case of outstanding
Options, Restricted Stock Units, Stock Appreciation Rights, Performance Awards
or Other Stock-Based Awards, the cash or other property) into which each
outstanding share of the Common Stock shall be so changed or for which each such
share shall be exchangeable; provided, that, notwithstanding the foregoing, in
the event that the outstanding shares of Common Stock shall be changed into or
exchangeable for cash or other property, the Committee may in its discretion
determine that outstanding Awards shall remain outstanding or be substituted for
comparable Awards over stock or securities of the acquiring or surviving entity,
subject to such adjustments as the Committee determines to be appropriate in its
sole discretion. Unless otherwise determined by the Committee in its discretion,
any such stock or securities, as well as any cash or other property, into or for
which any Restricted Stock held in escrow shall be changed or exchangeable in
any such transaction shall also be held by the Corporation in escrow and shall
be subject to the same restrictions as are applicable to the Restricted Stock in
respect of which such stock, securities, cash or other property was issued or
distributed.



8.03
In case of any adjustment or substitution as provided for in this Section 8, the
aggregate option price for all Shares subject to each then outstanding Option,
Restricted Stock Unit, Stock Appreciation Right, Performance Award or Other
Stock-Based Award, prior to such adjustment or substitution shall be the
aggregate option price for all shares of stock or other securities (including
any fraction), cash or other property to which such Shares shall have been
adjusted or which shall have been substituted for such Shares. Any new option
price per share or other unit shall be carried to at least two decimal places
(determined with upward rounding).



8.04
If the outstanding shares of the Common Stock shall be changed in value by
reason of any spin-off, split-off or split-up, or dividend in partial
liquidation, dividend in property other than cash, or extraordinary distribution
to shareholders of the Common Stock, (a) the Committee shall make any
adjustments to any then outstanding Option, Restricted Stock Unit, Stock
Appreciation Right, Performance Award or Other Stock-Based Award, which it
determines are equitably required to prevent dilution or enlargement of the
rights of optionees and awardees which would otherwise result from any such
transaction, and (b) unless otherwise determined by the Committee in its
discretion, any stock, securities, cash or other property distributed with
respect to any Restricted Stock held in escrow or for which any Restricted Stock
held in escrow shall be exchanged in any such transaction shall also be held by
the Corporation in escrow and shall be subject to the same restrictions as are
applicable to the Restricted Stock in respect of which such stock, securities,
cash or other property was distributed or exchanged.








--------------------------------------------------------------------------------





8.05
No adjustment or substitution provided for in this Section 8 shall require the
Corporation to issue or sell a fraction of a Share or other security.
Accordingly, all fractional Shares or other securities which result from any
such adjustment or substitution shall be eliminated and not carried forward to
any subsequent adjustment or substitution. Owners of Restricted Stock held in
escrow shall be treated in the same manner as owners of Common Stock not held in
escrow with respect to fractional Shares created by an adjustment or
substitution of Shares, except that, unless otherwise determined by the
Committee in its discretion, any cash or other property paid in lieu of a
fractional Share shall be subject to restrictions similar to those applicable to
the Restricted Stock exchanged therefor.



8.06
In the event of any other change in or conversion of the Common Stock, the
Committee may in its discretion adjust the outstanding Awards and other amounts
provided in the Plan in order to prevent the dilution or enlargement of rights
of Participants.



SECTION 9.    TERMINATION OF SERVICE


9.01
Unless otherwise determined by the Committee, all unvested Awards then held by a
Participant who ceases to provide services to the Corporation and its
Affiliates, whether through a termination of service or because of reassignment
by such Participant’s employer, shall be immediately cancelled and forfeited
without consideration. The terms of Award Agreements shall set forth the terms
under which an Option, Restricted Stock, Restricted Stock Unit, Stock
Appreciation Right or other Share-Based Award may remain exercisable or shall
continue to vest following such a termination of service.



SECTION 10.    CHANGE OF CONTROL


10.01
Notwithstanding anything herein to the contrary, upon the occurrence of a Change
of Control, unless otherwise provided in the Award Agreement, the Committee is
authorized (but not obligated) to make adjustments in the terms and conditions
of outstanding Awards, including without limitation the following (or any
combination thereof):  (a) continuation or assumption of such outstanding Awards
under the Plan by the Corporation (if it is the surviving company or
corporation) or by the surviving company or corporation or its parent; (b)
substitution by the surviving company or corporation or its parent of awards
with substantially the same terms for outstanding Awards (with appropriate
adjustments to the type of consideration payable upon settlement of the Awards);
(c) accelerated exercisability, vesting and/or payment under outstanding Awards
immediately prior to or upon the occurrence of such event or upon a termination
of employment or other service following such event; and (d) if all or
substantially all of the Corporation’s outstanding Shares transferred in
exchange for cash consideration in connection with such Change of Control: (i)
upon written notice, provide that any outstanding Options and Stock Appreciation
Rights are exercisable during a reasonable period of time immediately prior to
the scheduled consummation of the event or such other reasonable period as
determined by the Committee (contingent upon the consummation of the event), and
at the end of such period, such Awards shall terminate to the extent not so
exercised within the relevant period; and (ii) cancellation of all or any
portion of outstanding Awards for fair value (in the form of cash, shares, other
property or any combination thereof) as determined in the sole discretion of the
Committee; provided, that, in the case of Options and Stock Appreciation Rights,
the fair value shall equal the excess, if any, of the value of the consideration
to be paid in the Change of Control transaction to holders of Shares (or, if no
such consideration is paid, Fair Market Value of the Shares subject to such
outstanding Awards or portion thereof being canceled) over the aggregate
exercise or grant price, as applicable, with respect to such Awards or portion
thereof being canceled, or if no such excess, zero.



SECTION 11.    AMENDMENTS TO AND TERMINATION OF THE PLAN


11.01
The Board may amend, alter, suspend, discontinue or terminate the Plan without
the consent of shareholders or Participants, except that, without the approval
of the shareholders of the Corporation, no amendment, alteration, suspension,
discontinuation or termination shall be made if shareholder approval is required
by any federal or state law or regulation or by the rules of any stock exchange
on which the Shares may then be listed, or if the Board in its discretion
determines that obtaining such shareholder approval is for any reason advisable;
provided, however, that without the written consent of the Participant, no
amendment, alteration, suspension, discontinuation or termination of the Plan
may materially and adversely affect the rights of such Participant under any
Award theretofore granted to him. The Committee may, consistent with the terms
of the Plan, waive any conditions or rights under, amend any terms of, or amend,
alter, suspend, discontinue or terminate, any Award theretofore granted,
prospectively or retrospectively; provided, however, that without the consent of
a Participant, no amendment, alteration, suspension, discontinuation or
termination of any Award may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him; and provided further
that, other than pursuant to Section 8, the Committee shall not without the
approval of the Corporation’s stockholders (a) lower the exercise price per
Share of an Option after it is granted, (b) cancel an Option when the exercise
price per Share exceeds






--------------------------------------------------------------------------------





the Fair Market Value of one Share in exchange for cash or another Award (other
than in connection with a Change of Control), or (c) take any other action with
respect to an Option that would be treated as a repricing under the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are listed.


SECTION 12.    GENERAL PROVISIONS


12.01
No Right to Awards; No Shareholder Rights. No Participant shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants, except as provided in any other
compensation, fee or other arrangement. No Award shall confer on any Participant
any of the rights of a shareholder of the Corporation unless and until Shares
are in fact issued to such Participant in connection with such Award.



12.02
Withholding. To the extent required by applicable Federal, state, local or
foreign law, the Participant or his successor shall make arrangements
satisfactory to the Corporation, in its discretion, for the satisfaction of any
withholding tax obligations that arise in connection with an Award. The
Corporation shall not be required to issue any Shares or make any other payment
under the Plan until such obligations are satisfied. The Corporation is
authorized to withhold from any Award granted or any payment due under the Plan,
including from a distribution of Shares, amounts of withholding taxes due with
respect to an Award, its exercise or any payment thereunder, and to take such
other action as the Committee may deem necessary or advisable to enable the
Corporation and Participants to satisfy obligations for the payment of such
taxes. This authority shall include authority to withhold or receive Shares,
Awards or other property and to make cash payments in respect thereof in
satisfaction of such tax obligations.



12.03
No Right to Employment or Continuation of Service. Nothing contained in the Plan
or any Award Agreement shall confer, and no grant of an Award shall be construed
as conferring, upon any Participant any right to continue as an officer or
non-employee director or continue to provide services to, the Corporation or any
parent, subsidiary or Affiliate of the Corporation or the Manager or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Agreement or other agreement or to interfere with or limit in any way the right
of the Corporation or any of its Affiliates to terminate such Participant’s
service.



12.04
Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award Agreement shall give any such Participant any rights
that are greater than those of a general unsecured creditor of the Corporation;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Corporation’s obligations under the Plan to
deliver Shares or other property pursuant to any Award, which trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan unless
the Committee otherwise determines.



12.05
No Limit on Other Compensatory Arrangements. Nothing contained in the Plan shall
prevent the Corporation from adopting other or additional compensation, fee or
other arrangements (which may include, without limitation, employment agreements
with executives and arrangements which relate to Awards under the Plan), and
such arrangements may be either generally applicable or applicable only in
specific cases. Notwithstanding anything in the Plan to the contrary, the terms
of each Award shall be construed so as to be consistent with such other
arrangements in effect at the time of the Award.



12.06
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award. The Committee shall determine whether cash, other
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.



12.07
Governing Law. The validity, interpretation, construction and effect of the Plan
and any rules and regulations relating to the Plan shall be governed by the laws
of Maryland (without regard to the conflicts of laws thereof).



12.08
Severability. If any provision of the Plan or any Award is or becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
Award, it shall be deleted and the remainder of the Plan or Award shall remain
in full force and effect; provided, however, that, unless otherwise determined
by the Committee, the provision shall not be construed or deemed amended or
deleted with respect to any Participant whose rights and obligations under the
Plan are not subject to the law of such jurisdiction or the law deemed
applicable by the Committee.








--------------------------------------------------------------------------------





12.09
Regulations and Other Approvals.



(i)
The obligation of the Corporation to sell or deliver Shares with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.



(ii)
Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Shares, no such Award shall be granted or payment made or Share issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.



(iii)
In the event that the disposition of Shares acquired pursuant to the Plan is not
covered by a then-current registration statement under the Securities Act and is
not otherwise exempt from such registration, such Shares shall be restricted
against transfer to the extent required by the Securities Act or regulations
thereunder, and the Committee may require a Participant receiving Shares
pursuant to the Plan, as a condition precedent to receipt of such Shares, to
represent to the Corporation in writing that the Shares acquired by such
Participant is acquired for investment only and not with a view to distribution.



(iv)
The Committee may require a Participant receiving Shares pursuant to the Plan,
as a condition precedent to receipt of such Shares, to enter into a shareholder
agreement or “lock-up” agreement in such form as the Committee shall determine
is necessary or desirable to further the Corporation’s interests.



12.10
Section 409A. It is intended that the payments and benefits under the Plan
comply with, or as applicable, constitute a short-term deferral or otherwise be
exempt from, the provisions of Section 409A of the Code. The Plan will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Plan or any Award to fail to satisfy Section 409A
of the Code will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Section 409A of
the Code). To the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Plan
during the six-month period immediately following Participant’s termination of
employment shall instead be paid on the first business day after the date that
is six months following Participant’s termination of employment (or upon
Participant’s death, if earlier). No payment that constitutes deferred
compensation under Section 409A of the Code that would otherwise be made under
the Plan or an Award Agreement upon a termination of service will be made or
provided unless and until such termination is also a “separation from service,”
as determined in accordance with Section 409A of the Code.



SECTION 13.    EFFECTIVE DATE AND TERM OF THE PLAN


13.01
The effective date and date of adoption of the Plan shall be March 15, 2016, the
date of adoption of the Plan by the Board, provided that such adoption of the
Plan is approved by a majority of the votes cast at a duly held meeting of
shareholders at which a quorum representing a majority of the outstanding voting
stock of the Corporation is, either in person or by proxy, present and voting.
Notwithstanding anything else contained in the Plan or in any Award Agreement,
no Option, Stock Appreciation Right or other purchase right granted under the
Plan may be exercised, and no Shares may be distributed pursuant to any Award
granted under the Plan, prior to such shareholder approval. In the event such
shareholder approval is not obtained, all Awards granted under the Plan shall
automatically be deemed void and of no effect.






